Exhibit 10.13
 
HUTCHINSON TECHNOLOGY INCORPORATED
2011 EQUITY INCENTIVE PLAN


Employee Non-Statutory Stock Option Agreement




           Hutchinson Technology Incorporated (the “Company”), pursuant to its
2011 Equity Incentive Plan (the “Plan”), hereby grants to you, the Optionee
named below, an Option to purchase the number of shares of the Company’s common
stock shown in the table below at the specified exercise price per share.  The
terms and conditions of the Option Award are set forth in this Agreement,
consisting of this cover page and the Option Terms and Conditions on the
following pages, and in the Plan document which is attached.  To the extent any
capitalized term used in this Agreement is not defined, it shall have the
meaning assigned to it in the Plan as it currently exists or as it is amended in
the future.


Name of Optionee:                                **[_______________________]
No. of Shares Covered:                                           **[_______]
Grant Date:                                __________, 20__
Exercise Price Per Share:                                           $**[______]
Expiration Date:                                __________, 20__
Vesting and Exercise Schedule:
      Dates
Portion (%) of Shares as to Which
Option Becomes Vested and Exercisable
         

 
By signing below, you agree to all of the terms and conditions contained in this
Agreement and in the Plan document.  You acknowledge that you have reviewed
these documents and that they set forth the entire agreement between you and the
Company regarding your right to purchase shares of the Company’s common stock
pursuant to this Option.
 

OPTIONEE: HUTCHINSON TECHNOLOGY INCORPORATED            
______________________________________
By:
______________________________________
  Title:
_____________________________________
     

 
 
 

--------------------------------------------------------------------------------

 
Hutchinson Technology Incorporated
2011 Equity Incentive Plan
Employee Non-Statutory Stock Option Agreement


Option Terms and Conditions


1.
Non-Qualified Stock Option.  This Option is not intended to be an “incentive
stock option” within the meaning of Section 422 of the Code and will be
interpreted accordingly.



2.
Vesting and Exercise Schedule.  This Option will vest and become exercisable as
to the portion of Shares and on the dates specified in the Vesting and Exercise
Schedule on the cover page to this Agreement, so long as your Service to the
Company does not end.  The Vesting and Exercise Schedule is cumulative, meaning
that to the extent the Option has not already been exercised and has not
expired, terminated or been cancelled, you or the person otherwise entitled to
exercise the Option as provided in this Agreement  may at any time purchase all
or any portion of the Shares that may then be purchased under that Schedule.




 
Vesting and exercisability of this Option may be accelerated during the term of
the Option under the circumstances described in Sections 12(b), (c) and (d) of
the Plan, and at the discretion of the Committee in accordance with Section
3(b)(2) of the Plan.



3.
Expiration.  This Option will expire and will no longer be exercisable at 5:00
p.m. Central Time on the earliest of:



 
(a)
the Expiration Date specified on the cover page of this Agreement;



 
(b)
upon your termination of Service for Cause;



 
(c)
upon the expiration of any applicable period specified in Sections 6(e) and
12(b)(4) of the Plan during which this Option may be exercised after your
termination of Service; or



 
(d)
the date (if any) fixed for termination or cancellation of this Option pursuant
to Sections 12(b)(2), (b)(3), (c) or (d) of the Plan.



4.
Service Requirement.  Except as otherwise provided in Sections 6(e) and 12(b)(4)
of the Plan, this Option may be exercised only while you continue to provide
Service to the Company or any Affiliate, and only if you have continuously
provided such Service since the date this Option was granted.



5.
Exercise of Option.  Subject to Section 4, the vested and exercisable portion of
this Option may be exercised by delivering written or electronic notice of
exercise to the Company at the principal executive office of the Company, to the
attention of the Company’s Vice President, Human Resources or the party
designated by such officer (which written or electronic notice will state the
number of Shares to be purchased and must be signed or otherwise authenticated
by the person exercising this Option), or by such other means as the Board or
Committee may approve.  If the person exercising this Option is not the
Optionee, he/she also must submit appropriate proof of his/her right to exercise
this Option.



 
2

--------------------------------------------------------------------------------

 
6.
Payment of Exercise Price.  When you submit your notice of exercise, you must
include payment of the exercise price of the Shares being purchased through one
or a combination of the following methods:



 
 
(a)
cash;



 
 
(b)
to the extent permitted by law, a broker-assisted cashless exercise in which you
irrevocably instruct a broker to deliver proceeds of a sale of all or a portion
of the Shares for which the Option is being exercised (or proceeds of a loan
secured by such Shares) to the Company in payment of the purchase price of such
Shares;



 
 
(c)
by delivery to the Company or its designated agent of unencumbered Shares having
an aggregate Fair Market Value on the date of exercise equal to the purchase
price of the Shares for which the Option is being exercised; or



 
 
(d)
by a reduction in the number of Shares to be delivered to you upon exercise,
such number of Shares to be withheld having an aggregate Fair Market Value on
the date of exercise equal to the purchase price of the Shares for which the
Option is being exercised.




 
However, if the Committee determines, in any given circumstance, that payment of
the exercise price with Shares or by authorizing the Company to retain Shares is
undesirable for any reason, you will not be permitted to pay any portion of the
exercise price in that manner.



7.
Withholding Taxes.  You may not exercise this Option in whole or in part unless
you make arrangements acceptable to the Company for payment of any federal,
state, local or foreign withholding taxes that may be due as a result of the
exercise of this Option.  You hereby authorize the Company (or any Affiliate) to
withhold from payroll or other amounts payable to you any sums required to
satisfy such withholding tax obligations, and otherwise agree to satisfy such
obligations in accordance with the provisions of Section 14 of the Plan.  If you
wish to satisfy some or all of such withholding tax obligations by delivering
Shares you already own or by having the Company retain a portion of the Shares
being acquired upon exercise of the Option, you must make such a request which
shall be subject to approval by the Company.  Delivery of Shares upon exercise
of this Option is subject to the satisfaction of applicable withholding tax
obligations.



8.
Delivery of Shares.  As soon as practicable after the Company receives the
notice and exercise price provided for above, and determines that all conditions
to exercise, including Section 7 of this Agreement, have been satisfied, it will
arrange for the delivery of the Shares being purchased in accordance with the
delivery instructions related to such notice.  The Company will pay any original
issue or transfer taxes with respect to the issue and transfer of the Shares to
you, and all fees and expenses incurred by it in connection therewith.  All
Shares so issued will be fully paid and nonassessable.  Notwithstanding anything
to the contrary in this Agreement, the Company will not be required to issue or
deliver any Shares prior to the completion of such registration or other
qualification of such Shares under any state or federal law, rule or regulation
as the Company may determine to be necessary or desirable.



9.
Transfer of Option.  During your lifetime, only you (or your guardian or legal
representative in the event of legal incapacity) may exercise this Option except
in the case of a transfer described below.  You may not assign or transfer this
Option other than (i) a transfer upon your death in



 
3

--------------------------------------------------------------------------------

 
 
accordance with your will, by the laws of descent and distribution or pursuant
to a beneficiary designation submitted in accordance with Section 6(d) of the
Plan, (ii) pursuant to a qualified domestic relations order, or (iii) by gift to
any “family member” (as defined in General Instruction A(5) to Form S-8 under
the Securities Act of 1933).  Following any such transfer, this Option shall
continue to be subject to the same terms and conditions that were applicable to
this Option immediately prior to its transfer and may be exercised by such
permitted transferee as and to the extent that this Option has become
exercisable and has not terminated in accordance with the provisions of the Plan
and this Agreement.

 
10.
No Shareholder Rights Before Exercise.  Neither you nor any permitted transferee
of this Option will have any of the rights of a shareholder of the Company with
respect to any Shares subject to this Option until a certificate evidencing such
Shares has been issued (or an appropriate book entry in the Company’s stock
register has been made).  No adjustments shall be made for dividends or other
rights if the applicable record date occurs before your stock certificate has
been issued (or an appropriate book entry has been made), except as otherwise
described in the Plan.



11.
Discontinuance of Service.  This Agreement does not give you a right to
continued Service with the Company or any Affiliate, and the Company or any such
Affiliate may terminate your Service at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.



12.
Governing Plan Document.  This Agreement and Option are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations which
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan.  If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.



13.
Choice of Law.  This Agreement will be interpreted and enforced under the laws
of the state of Minnesota (without regard to its conflicts or choice of law
principles).



14.
Binding Effect.  This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.



15.
Compensation Recovery Policy.  To the extent that any compensation paid or
payable pursuant to this Agreement is considered “incentive-based compensation”
within the meaning and subject to the requirements of Section 10D of the
Exchange Act, such compensation shall be subject to potential forfeiture or
recovery by the Company in accordance with any compensation recovery policy
adopted by the Board of Directors of the Company or any committee thereof in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
common stock is then listed.  This Agreement may be unilaterally amended by the
Company to comply with any such compensation recovery policy.



By signing the cover page of this Agreement, you agree to all the terms and
conditions described above and in the Plan document.
 
 4

--------------------------------------------------------------------------------